September 5 2013
                                         DA 11-0696

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         2013 MT 253



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

JIMMIE LEE AKER,

              Defendant and Appellant.


APPEAL FROM:          District Court of the Third Judicial District,
                      In and For the County of Powell, Cause No. DC 10-32
                      Honorable Brad Newman, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Wade Zolynski, Chief Appellate Defender; Helena, Montana

               For Appellee:

                      Timothy C. Fox, Montana Attorney General; Tammy K Plubell, Assistant
                      Attorney General; Helena, Montana

                      Lewis K. Smith, Powell County Attorney; Deer Lodge, Montana

                      Dan Guzynski, Joel Thompson, Assistant Attorneys General, Special
                      Deputy County Attorneys; Helena, Montana



                                                  Submitted on Briefs: February 20, 2013

                                                             Decided: September 4, 2013


Filed:

                      __________________________________________
                                        Clerk
Justice Beth Baker delivered the Opinion of the Court.

¶1     Jimmie Lee Aker appeals the judgment entered by the Montana Third Judicial

District Court, Powell County, after a jury convicted him of sexual intercourse without

consent following a four-day trial in May 2011. Aker appeals his conviction on the

grounds that the prosecutor committed plain error during closing argument and that

Aker’s counsel provided ineffective assistance during the trial. We affirm.

¶2     We address the following issues on appeal:

¶3     1. Whether plain error review should be exercised to grant Aker a new trial on his

claim of prosecutorial misconduct during closing arguments.

¶4     2. Whether Aker received ineffective assistance of counsel due to his counsel’s

failure to object to hearsay testimony that bolstered the victim’s credibility.

                  PROCEDURAL AND FACTUAL BACKGROUND

¶5     On June 10, 2010, the Powell County Attorney filed an information charging Aker

with one count of sexual intercourse without consent, a felony, in violation of § 45-5-

503(1), MCA, and two misdemeanor charges that are not at issue in this appeal. The

felony count alleged that between November 1, 2009, and December 31, 2009, Aker

engaged in sexual intercourse without consent with C.Y. The date of the offense was in

dispute, but alleged to have been near C.Y.’s twelfth birthday, which was in late

November 2009.

¶6     As is common in cases alleging sexual contact with a minor child, the defendant

was well known to the alleged victim and there were no eyewitnesses to the event. As

                                          2
such, the outcome of the trial depended on who the jury believed. Each party called

numerous witnesses in its case in chief and both sides conducted vigorous

cross-examination in order to undermine the other’s theory.

¶7    At trial, C.Y. testified that in November or December of 2009, she was babysitting

L.L., her cousin, and several other small children, at her cousin’s house. When she

arrived at the house, L.L.’s mother Amie and stepfather Donald, as well as two other

adults, were making dinner for the children. At some point after dinner, all of the adults

left the house, leaving C.Y. in charge. After C.Y. had put the children to sleep, she

testified that she went downstairs to watch a Hannah Montana television show.

¶8    Aker previously had dated C.Y.’s aunt, and C.Y. testified that “he was like an

uncle” to her. While C.Y. lay on the couch watching television in her pajamas, Aker

entered the room. C.Y. testified that he walked over to her, pulled down her pajama

pants and underwear, and “put his first two fingers inside [her vagina]” while “he had the

other hand on [her] chest.” C.Y. pretended that she was sleeping during the incident,

which she stated lasted for twenty minutes; afterwards, Aker washed his hands and,

before leaving, he told C.Y. that she “couldn’t tell anyone or [she] would get in trouble

and he would too.” C.Y. then went to the bathroom and, when she wiped herself, she

discovered that she was bleeding, which scared her. For several weeks, C.Y. did not tell

anyone what had happened because she felt like she had done something wrong.

¶9    C.Y. testified that, eventually, she confided in her mother’s best friend, Cari, and

told her what Aker had done. Cari testified that C.Y. gave her a “full account” of what

                                        3
happened. Cari’s recollection of her conversation with C.Y. was consistent with C.Y.’s

testimony, with some differences. Cari testified that C.Y. told her that she and Aker had

a short conversation before he “walked over and he kind of grabbed her by the shoulders

. . . and laid her down on the couch.” Cari also recalled that C.Y. said that she struggled,

and Aker told her “this is normal,” before unbuttoning her pants. C.Y. also told Cari that

the incident lasted half an hour and that she waited until she heard Aker’s car leave

before she used the bathroom. Aker’s attorney did not object as Cari relayed what C.Y.

had told her. Cari also testified about the conversation she subsequently had with C.Y.’s

mother, Jennifer.

¶10    The State called Jennifer as its next witness. Although C.Y. has never spoken

with her mother about what Aker did to her, Jennifer did testify about her phone

conversation with Cari after C.Y. informed Cari of what had happened. Jennifer testified

that Cari told her that C.Y. “had been sexually molested . . . [by] Jim Aker.” Aker’s

attorney did not object as Jennifer recalled what Cari previously had told her on the

telephone.

¶11    After Jennifer testified, the State called Dr. Michelle Corbin, an expert in family

medicine. Dr. Corbin testified that Powell County Sheriff Scott Howard referred C.Y. to

her and that she performed a sexual abuse examination of C.Y. nearly two months after

the assault. Dr. Corbin explained that C.Y. had described the incident to her—that it was

a one-time event that lasted for twenty minutes and that Aker had penetrated her vagina

with two fingers. Dr. Corbin also explained that, even though she did not find any

                                         4
physical evidence of the assault, that did not surprise her and it did not call into question

the veracity of C.Y.’s account because such an injury usually heals within twenty-four to

forty-eight hours. Aker’s attorney did not object during Dr. Corbin’s testimony.

¶12        Next, the State called Kristi Rydeen, a licensed clinical professional counselor, to

testify.     In addition to testifying about C.Y.’s general demeanor during counseling

sessions, Rydeen testified that C.Y. told her about “the incident of abuse perpetuated by

Jimmie Aker.” On redirect, the prosecutor asked Rydeen, “[i]n your discussions with

[C.Y.] did she reference or did you find any other trauma that would explain the

symptoms you were observing and having been reported, other than sexual abuse by

[Aker]?” Rydeen responded “no.” Aker’s attorney did not object to those statements

identifying Aker as the assailant.

¶13        The defense theory was that Aker could not have committed the crime because he

“didn’t go to that house” on the night C.Y. was there and because, due to a recent back

injury, he physically was incapable of being in the position C.Y. claimed he took during

the assault. Though he did not object to their direct testimony, Aker’s counsel cross-

examined the State’s witnesses about certain details in C.Y.’s statements to them to

illuminate inconsistencies. For example, he established that C.Y. had related different

dates when the offense occurred, whether Aker was standing, kneeling, or on the couch

when he assaulted her, where his hands were on her upper body, and whether any of the

adults had come home while she was still awake. He also brought out through the State’s

witnesses other issues and circumstances in C.Y.’s life as alternative explanations for her

                                             5
anxiety and nightmares, including, in part, bullying at school and by her brother and

having a father in jail and a mother in military combat duty overseas.

¶14    In his case in chief, Aker called Sheriff Howard to testify about prior inconsistent

statements C.Y. made to Howard regarding the date on which the incident occurred and

what Aker had told her that night.       Under questioning by Aker’s counsel, Howard

acknowledged that C.Y. had mistakenly or erroneously alleged that Aker saw her and

waved to her during a community gathering months after the assault; an investigation

determined that it could not have been Aker. On cross-examination by the State, Howard

testified about additional statements C.Y. made during the interview that were consistent

with C.Y.’s trial testimony. Aker’s attorney did not object to that testimony.

¶15    Aker also presented evidence that C.Y. only stayed the night at her cousin’s house

on one occasion in November and December of 2009. Aker called three adult witnesses

who shared the home—L.L.’s mother, Amie, L.L.’s step-father, Donald, and Donald’s

sister, Angela. All three testified that they were friends with Aker, that C.Y. stayed

overnight at the house only one time during the period charged, and that Aker did not

visit the house on that night. Aker also called nine-year-old L.L., who testified that C.Y.

had only spent the night at her house once, that Aker was not there that night, and that she

never told C.Y. that Aker had touched her. That statement contradicted the testimony of

Mary Pat Hansen, a nurse practitioner who had conducted a forensic interview of C.Y.

and testified in the State’s case in chief. Hansen acknowledged on cross-examination that

C.Y. reported to her that L.L. told C.Y. that Aker also had “touched her” in her “private

                                         6
spots.”     Aker also introduced testimony, including his own, that he could not have

sexually assaulted C.Y. in the manner that she described because he was recovering from

a severe back injury in November and December of 2009. The State attempted to

discredit Aker’s witnesses, pointing out that they all were very close friends and that

Aker spent considerable time at their home during the time period in question, when both

he and Amie were off work recovering from injuries. The State impeached Amie with

evidence that she had lied about whether she sustained her injury from an assault at work

or a slip and fall.

¶16       In closing arguments, the prosecutor argued that C.Y. was a credible witness

because the core details of the statements she provided to Cari, Sheriff Howard,

Dr. Corbin and Rydeen were consistent:

          And what you heard when she testified is that the core, core details about
          Mr. Aker coming into that home when the kids were sleeping, walking
          across that room, coming up to her while Hannah Montana was on, sexually
          assaulting her, pushing her down, placing his fingers in her. Those core
          details have never changed. Hannah Montana was always on tv every time
          she told the story.

                                           .   .   .

          Those core details, the details that we would expect a child to remember,
          the blood, the spotting, the blood, those details have never ever changed.
          How in the world would [C.Y.] discuss blood in these interviews, the
          spotting afterwards, wiping herself when Mr. Aker left the house; unless
          this actually happened.

¶17       After recounting the evidence and discussing C.Y.’s testimony and her demeanor

in the courtroom, the prosecutor argued that C.Y.’s testimony was truthful:


                                           7
      I’d ask you to consider this, Ladies and Gentlemen, that this case is not
      overly complicated, it’s rather simple. I ask you to consider this; that when
      [C.Y.] came into the courtroom and told you her story, that she did so for
      the simple reason that she was telling you the truth; no motive, no other
      reason.

¶18   The prosecutor contrasted C.Y.’s allegedly truthful testimony with the testimony

of the defense witnesses. He argued that, in spite of a bad back, Aker was capable of

doing many things and could have committed the act alleged, and that Aker’s friends had

“[come] into this courtroom and lied” when they stated that Aker did not visit the house

the one night C.Y. was there:

      [Y]ou need to look at these people that testified. Certainly they had a
      strong, strong motive to lie. And it’s really, it’s kind of, if you knew what
      was going on in the case, it’s pretty unsophisticated really. I mean it’s an
      unsophisticated lie. ‘We all just say that we were there that night, and we
      never left, we never left that night. We’ll just say that.’ And that Jim Aker
      never came over. Pretty unsophisticated. ‘That’s what we’re going to
      remember.’ ‘Let’s just all remember that, that we never left that night’.
      Pretty unsophisticated. It’s not really hard to remember that part of it. And
      I’m not saying they’re unsophisticated, I’m saying the lie is
      unsophisticated. ‘That we just say we were there that night.’ Like very,
      very powerful if you believe it. That unsophisticated lie has the power to
      rob [C.Y.] of justice for the rest of her life. So we think about this case.
      Look at their testimony.

¶19   The prosecutor elaborated on the credibility of the defense witnesses:

      So it’s very important that you assess . . . the credibility of those three
      people. And keep in mind that idea, [because] we’re all in from different
      parts of society, from different social stratus [sic]. Think about those
      people. I don’t want to disparage them anymore, but these are people who
      couldn’t be asked to take the gum out of their mouth when they were
      testifying, to change into jeans in the courtroom, to wear something other
      than sweats and sandals. In that group of people where you’re unemployed
      and collecting unemployment or workers’ comp, and you play video games
      all day, that, there is a nobility for them in the idea that you protect your
      innocent friend. You rally around him. The problem with that, Ladies and
                                        8
       Gentlemen, is that by doing so they are attempting to rob that little girl of
       the justice that she requires, the justice that we all require. And that’s why
       we can’t let it go, and that’s why we have to tell you that they’re not being
       truthful.

                                          .   .   .

       So it’s not about them just protecting their friend too. Let’s also consider
       their own self-interest. Consider this, how much would they want to admit,
       and again I have to draw you back to their social strata. How much would
       they want to admit that on that Friday night when they were staying up until
       2:00 o’clock in the morning. We didn’t ask them what they were doing, we
       didn’t ask them if they were drinking or if they were doing drugs, I think
       we knew that they would say ‘no’. But how much would they want to
       admit that they left on that Friday night, their two, 2 year old kids alone,
       even asleep, and little 8 year old [L.L.], and left her in the care of a 12 year
       old girl? That’s their own self-interest. Do you think they’re cognizant of
       maybe Child Protective Services hearing about that? So it’s not just them
       protecting their friend. They’ve got their own reasons to protect
       themselves.

¶20    Aker’s counsel did not object to any of these statements. Before concluding, the

prosecutor reminded the jury that his argument “isn’t evidence. If I said anything here, if

you think in any way that I misstated the evidence, disregard it. It’s your job to. I don’t

get to testify.” The jury returned a guilty verdict. Aker appeals.

                               STANDARD OF REVIEW

¶21    We generally “do not address issues of prosecutorial misconduct pertaining to a

prosecutor’s statements not objected to at trial.” State v. Longfellow, 2008 MT 343, ¶ 24,

346 Mont. 286, 194 P.3d 694. We may review such an issue, however, under the plain

error doctrine. State v. Lacey, 2012 MT 52, ¶ 14, 364 Mont. 291, 272 P.3d 1288. We

apply plain error review only “in situations that implicate a defendant’s fundamental

constitutional rights when failing to review the alleged error may result in a manifest
                                          9
miscarriage of justice, leave unsettled the question of the fundamental fairness of the

proceedings, or compromise the integrity of the judicial process.” State v. McDonald,

2013 MT 97, ¶ 8, 369 Mont. 483, ___ P.3d ___ (citing State v. Hayden, 2008 MT 274,

¶ 17, 345 Mont. 252, 190 P.3d 1091). The decision to invoke plain error review is “a

discretionary one.” Hayden, ¶ 17.

¶22   “Only record-based ineffective assistance of counsel claims are considered on

direct appeal.” State v. Howard, 2011 MT 246, ¶ 18, 362 Mont. 196, 265 P.3d 606. To

the extent such claims are reviewable, “they present mixed questions of law and fact that

we review de novo.” Howard, ¶ 18.

                                    DISCUSSION

¶23   1. Whether plain error review should be exercised to grant Aker a new trial on his

claim of prosecutorial misconduct during closing arguments.

¶24   Both the Sixth Amendment to the United States Constitution and Article II,

Section 24 of the Montana Constitution guarantee criminal defendants “the right to a fair

trial by a jury.” Hayden, ¶ 27. A prosecutor’s misconduct “may be grounds for reversing

a conviction and granting a new trial if the conduct deprives the defendant of a fair and

impartial trial.” McDonald, ¶ 10 (quoting Hayden, ¶ 27). We “consider alleged improper

statements during closing argument in the context of the entire argument.” State v.

Makarchuk, 2009 MT 82, ¶ 24, 349 Mont. 507, 204 P.3d 1213. We do not presume

prejudice from the alleged prosecutorial misconduct; rather, the “defendant must show




                                       10
that the argument violated his substantial rights.” McDonald, ¶ 10 (quoting Makarchuk,

¶ 24).

¶25      Aker contends that “the State improperly commented on witness credibility”

during closing arguments in contravention of his right to a fair trial by characterizing

C.Y.’s testimony as truthful and by portraying the defense witnesses as liars and

unproductive members of society. Although he recognizes that his attorney did not

object to any of the comments he claims were improper, Aker argues that plain error

review is warranted under State v. Hayden. The State counters that declining to review

the alleged misconduct would not result in a manifest miscarriage of justice, leave

unsettled the fundamental fairness of the trial, or compromise the integrity of the judicial

process. Instead, the State argues that the prosecutor “appropriately explained to the jury

that it would have to resolve issues of credibility” and further explained “what factors it

could consider in doing so.”

¶26      An attorney “invades the jury’s province and engages in highly improper behavior

when [he] characterizes the defendant or witnesses as liars or offers personal opinions on

a witness’s credibility.” State v. Racz, 2007 MT 244, ¶ 36, 339 Mont. 218, 168 P.3d 685

(citing State v. Hanson, 283 Mont. 316, 326, 940 P.2d 1166, 1172 (1997)); see also

Mont. R. Prof. Cond. 3.4(e) (lawyer shall not state personal opinion as to the credibility

of a witness).      On the other hand, “it is proper ‘to comment on conflicts and

contradictions in testimony, as well as to comment on the evidence presented and suggest

to the jury inferences which may be drawn therefrom.’” State v. Daniels, 2003 MT 247,

                                         11
¶ 26, 317 Mont. 331, 77 P.3d 224 (quoting State v. Gladue, 1999 MT 1, ¶¶ 14-15, 293

Mont. 1, 972 P.2d 827).      Moreover, to properly preserve the issue for appeal, “the

defendant must make a timely objection or it is considered waived.” Racz, ¶ 36 (citing

§ 46-20-104(2), MCA); see also State v. Rose, 2009 MT 4, ¶ 106, 348 Mont. 291, 202

P.3d 749.

¶27    As we recently discussed in McDonald, although a prosecutor must avoid offering

personal opinion, comment is appropriate “on ‘the gravity of the crime charged, the

volume of evidence, credibility of witnesses, inferences to be drawn from various phases

of evidence, and legal principles involved’” in the instructions to the jury. McDonald,

¶ 14 (quoting State v. Green, 2009 MT 114, ¶ 33, 350 Mont. 141, 205 P.3d 798). A

prosecutor’s argument is not plain error if made in the context of discussing the evidence

presented and how it should be used to evaluate a witness’s testimony under the

principles set forth in the jury instructions. McDonald, ¶ 15.

¶28    Aker’s reliance on Hayden is unpersuasive. While we faulted the prosecutor in

that case for voicing his “opinions during closing arguments regarding the credibility of

witnesses,” Hayden, ¶ 29, our decision was based on “multiple errors committed by the

prosecutor.” McDonald, ¶ 12. Most notably, the prosecutor had elicited what amounted

to expert opinion testimony from its law enforcement witness that the victim and another

key fact witness were telling the truth. In closing argument, the prosecutor then told the

jury it could “rely on” the officer and that both the officer and the victim were

“believable.”   Hayden, ¶ 32.     Additionally, the prosecutor improperly testified “by

                                         12
vouching for the efficacy of the search of [the defendant’s] residence” and by “stating his

opinion that a scale found in the residence was used for drugs.” Hayden, ¶ 32. We

invoked plain error review because the cumulative effects of these instances of

prosecutorial misconduct “[left] unsettled the question of the fundamental fairness of the

proceedings.” Hayden, ¶¶ 29-33; see also McDonald, ¶¶ 12-13.

¶29      As the State points out, there are numerous instances in which we have refused to

conduct plain error review of a prosecutor’s comments regarding witness credibility in

closing arguments, even in cases where we have concluded that the comments were

improper. We declined review, for example, when a prosecutor categorized a defense

witness “as a ‘liar,’ while arguing the State’s evidence was genuine and truthful[.]” State

v. Lindberg, 2008 MT 389, ¶ 33, 347 Mont. 76, 196 P.3d 1252.                In Lindberg, we

unanimously determined that “the prosecutor’s comments [did] not rise to a level

sufficient to invoke the plain error doctrine[,]” even though we disapproved of the

prosecutor’s comments. Lindberg, ¶¶ 34-35.1

¶30      Our decision in Lindberg was not unusual—we generally have refused to invoke

plain error review of allegedly improper closing arguments regarding witness credibility.

Rose, ¶¶ 105-07 (prosecutor argued in closing that defendant had “[gotten] up and [told]

the big lie”); Lacey, ¶¶ 18-26 (prosecutor argued that the State’s witness was “candid,”

whereas the defendant was not candid and was, “by God,” guilty); McDonald, ¶¶ 5-17

(prosecutor argued that State’s witnesses were “completely believable” and “telling [the


1
    Lindberg was decided on November 18, 2008, three months after Hayden.
                                          13
jury] the truth”; prosecutor’s comments were tied to what he believed the evidence

showed); State v. Thorp, 2010 MT 92, ¶¶ 18, 26-28, 356 Mont. 150, 231 P.3d 1096 (in a

sexual intercourse without consent case, prosecutor told jury that the victim was “a very

credible witness” who had “no reason to lie”; prosecutor also said she thought the jury

should believe the victim); Racz, ¶¶ 35-36 (in closing arguments, prosecutor stated the

State’s witness had “no reason to lie,” was “honest” and “told the truth”); State v.

Arlington, 265 Mont. 127, 157-61, 875 P.2d 307, 325-28 (1994) (prosecutor stated “a

number of times [that the defendant] had lied to the jury”); State v. Rogers, 257 Mont.

413, 417-20, 849 P.2d 1028, 1031-33 (1993) (prosecutor “called the defendant and his

son liars during closing argument”). Hayden appears to be the only time we have granted

a party’s request to invoke plain error review on the ground that a prosecutor made

improper comments regarding witness credibility to which the defendant failed to object.

See Longfellow, ¶ 24. Aker points to no other case where we invoked plain error review

on these grounds.

¶31   Since there were no witnesses to the claimed encounter, the entire trial of this case

was about who was telling the truth. As the prosecutor argued, the jury either could

believe twelve-year-old C.Y. or could believe Aker and his three friends. Though the

prosecutor used the word “lie,” defense counsel had used that same word in questioning

Aker’s witnesses whether they had “cook[ed] up a story” to protect their friend and

whether they would “lie for Jimmie [Aker] even though he’s [like] family.”            The

prosecutor tied his remarks to evidence presented at trial and to the court’s instruction

                                        14
that, in determining witness credibility, the jury was to consider “every matter in

evidence that tends to indicate whether a witness is worthy of belief.” Each party’s

closing argument focused on why the jury should believe that party’s witnesses and not

those of the other side. Without parsing each of the prosecutor’s comments, in the final

analysis—having reviewed the trial transcript and considered the comments in the

context of the entire argument and in light of the specific evidence presented by both

sides—we are not convinced that failure to review Aker’s claims will result in a manifest

miscarriage of justice, leave unsettled the fundamental fairness of his trial, or

compromise the integrity of the judicial process. By failing contemporaneously to object

to the prosecutor’s comments concerning witness credibility, Aker waived his right to do

so on appeal. Rose, ¶ 106.

¶32    2. Whether Aker received ineffective assistance of counsel due to his counsel’s

failure to object to hearsay testimony that bolstered the victim’s credibility.

¶33    Aker contends that his lead trial attorney, William Hooks, provided ineffective

assistance of counsel when he failed to object at numerous points during the trial,

including: (1) when Cari, Jennifer, and Sheriff Howard testified about statements C.Y.

made describing the alleged abuse; (2) when Dr. Corbin testified about statements that

C.Y. made to her describing the abuse; (3) when Dr. Corbin testified that the lack of any

physical findings two months after the assault did not “have any reflection on the veracity

of [C.Y.’s] report” because C.Y.’s injuries would have healed within a few days; and

(4) when Rydeen testified that C.Y. had identified Aker as the perpetrator during

                                          15
counseling sessions. Aker contends that “a failure to raise an objection, generally, has

been deemed record based, and therefore appropriate for direct appeal.”           The State

counters that “there is a plausible explanation for defense counsel’s decision not to

object.” The State argues that Hooks’s lack of objection reflected a broader trial strategy

designed to allow Aker to expose “inconsistencies in C.Y.’s prior statements in order to

highlight those inconsistencies to the jury during cross examination of the State’s adult

witnesses” without directly cross-examining the young victim about discrepancies in her

story.

¶34      The right to effective assistance of counsel is guaranteed by both the United States

and Montana Constitutions. State v. Kougl, 2004 MT 243, ¶ 11, 323 Mont. 6, 97 P.3d

1095. Before reaching the merits of an ineffective assistance of counsel claim in a direct

appeal, we “must first determine whether the allegations are properly before the Court on

appeal or whether the claim should be raised in a petition for post-conviction relief”

pursuant to § 46-21-101, MCA. State v. Upshaw, 2006 MT 341, ¶ 33, 335 Mont. 162,

153 P.3d 579. To make this determination, we ask “‘why’ counsel did or did not perform

as alleged and then seek to answer the question by reference to the record.” Howard,

¶ 21 (quoting Kougl, ¶ 14). If the claim is based on matters outside of the record, “we

will refuse to address the issue on appeal.” Kougl, ¶ 14. Only through a petition for

postconviction relief may the record be developed to explain “why” counsel acted as

alleged, which then allows a reviewing court to determine “whether counsel’s

performance was ineffective or merely a tactical decision.” Kougl, ¶ 14.

                                          16
¶35    We have regarded an alleged failure to object to witness testimony as

“record-based, and therefore appropriate for direct appeal.” State v. White, 2001 MT 149,

¶ 15, 306 Mont. 58, 30 P.3d 340. We also have recognized, however, that “decisions

regarding the timing and number of objections lie within counsel’s tactical discretion,

which would indicate that non-record based information explaining the tactic may be

involved, and thus should be barred from review on direct appeal.” White, ¶ 16 (citing

State v. Brown, 228 Mont. 209, 212, 741 P.2d 428, 430 (1987)). If the record does not

“fully explain” why the attorney failed to object, the matter “is best suited for post-

conviction proceedings.” Upshaw, ¶ 33; see also State v. Dyfort, 2000 MT 338, ¶¶ 9-12,

303 Mont. 153, 15 P.3d 464 (holding that, because the record was silent as to the

attorney’s trial strategy regarding his failure to object, the defendant’s objections were

not record based).

¶36    We agree with the State that it is plausible that Aker’s attorney made a tactical,

strategic decision by not objecting to the testimony that Aker now contests on appeal.

Hooks did object, successfully, to numerous questions during the State’s cross-

examination of Aker’s witnesses. “Counsel’s use of objections lies within his or her

discretion.” Riggs v. State, 2011 MT 239, ¶¶ 53-54, 362 Mont. 140, 264 P.3d 693

(rejecting ineffective assistance of counsel claim based on failure to object to child

victim’s prior consistent statements in light of counsel’s postconviction testimony that he

wanted to point out inconsistencies in the witnesses’ testimony).




                                        17
¶37   Hooks argued in closing that it was not unreasonable for the defense witnesses, all

of whom shared the home where the assault allegedly occurred, to talk to each other

about the fact that someone they considered family was accused of a crime “they know

he could not have committed,” and that this did not mean the three had conjured a lie to

protect their friend. His closing argument focused on all the mistakes C.Y. made in the

stories she told others and on the inconsistencies in her various statements about the

event. Hooks told the jury it could not ignore those inconsistencies in judging the

credibility of her accusations. Without directly attacking the victim, he suggested the

evidence showed other anxiety-producing factors in her life that could explain her

accusations. While it was impossible to know the cause, Hooks argued, that wasn’t

Aker’s burden to demonstrate, and the State had not proven guilt beyond a reasonable

doubt. Because the trial record does not include Hooks’s explanation of his trial strategy

concerning C.Y.’s prior consistent statements, this Court “will not speculate” on the

claimed error. See Dyfort, ¶ 11. Consequently, we conclude that Aker’s allegations of

ineffective assistance of counsel are not record based and we dismiss this portion of the

appeal without prejudice. Dyfort, ¶ 12.

¶38   For the foregoing reasons, the judgment is affirmed.


                                                /S/ BETH BAKER


We concur:

/S/ MIKE McGRATH
/S/ MICHAEL E WHEAT
                                          18
/S/ JIM RICE
/S/ BRIAN MORRIS


Justice Laurie McKinnon, dissenting.

¶39    I respectfully dissent from the Court’s decision on both issues.

¶40    As to Issue 1, I believe prosecutor Thompson’s remarks about three of the defense

witnesses (Amie Manahan, Angela Zinke, and Donald Zinke Jr.), and his assertions about

the truthfulness of these witnesses’ testimony, constitute plain error requiring a new trial.

¶41    In his rebuttal closing argument, prosecutor Thompson chose not only to

“disparage” (Thompson’s own word) Amie, Angela, and Donald, but also to tell the jury

that he had personally determined that these witnesses were liars. Thompson asserted

(more than once) that Amie, Angela, and Donald were from a “different social

stratu[m].”1 He told the jury that these individuals belong to “that group of people where

you’re unemployed and collecting unemployment or workers’ comp, and you play video

games all day.” He criticized Amie’s, Angela’s, and Donald’s attire in court and the fact

that one or more of them had been chewing gum while on the witness stand. He posited

that these witnesses had “rall[ied]” around Aker because there is recognized “nobility”

among these sorts of people to protect their friends, even if doing so “rob[s]” a crime

victim of justice. Thompson concluded his remarks by telling the jurors: “And that’s



       1
          Thompson used the word “stratus.” However, I presume he meant “stratum,” given that
“stratus” refers to a type of cloud formation. In this context, “stratum” means “a socioeconomic
level of society comprising persons of the same or similar status esp. with regard to education or
culture.” Merriam-Webster’s Collegiate Dictionary 1162 (10th ed., Merriam-Webster 1997).
                                             19
why we [referring to the prosecution] can’t let it go, and that’s why we have to tell you

that they [referring to Amie, Angela, and Donald] are not being truthful.”

¶42    Thompson’s disparagements of the defense witnesses and his assertions of

personal knowledge about the truthfulness of their testimony were highly improper and

unacceptable. Determinations of the credibility and weight of testimony are exclusively

within the province of the jury, not the prosecutor. State v. Hayden, 2008 MT 274, ¶ 26,

345 Mont. 252, 190 P.3d 1091. A prosecutor “should not express his or her personal

belief or opinion as to the truth or falsity of any testimony or evidence.” ABA Stands. for

Crim. Just.: Prosecution Function and Def. Function, Stand. 3-5.8(b), 106 (3d ed., Am.

B. Assn. 1993); accord Hayden, ¶ 28. Thompson’s remarks violated this professional

standard, intruded on the jury’s function, and prejudiced the constitutional right of the

defendant to receive a fair and impartial trial.

¶43    Characterizing Amie, Angela, and Donald as lazy, ill-bred, and poorly clothed,

telling jurors that these three individuals come from a “different social stratu[m],” and

implying personal knowledge that these witnesses “are not being truthful” clearly

exceeded the bounds of proper argument. This is precisely the sort of prosecutorial

misconduct that we recently condemned in State v. Criswell, 2013 MT 177, ¶ 49, 370

Mont. 511, ___ P.3d ___. As Chief Justice McGrath observed in his concurring opinion,

“[a] prosecutor is an officer of the court” who “must strive to promote justice and the rule

of law.” Criswell, ¶ 57 (McGrath, C.J., concurring). “ ‘Unfortunately, some prosecutors

have permitted an excess of zeal for conviction or a fancy for exaggerated rhetoric to

                                          20
carry them beyond the permissible limits of argument.’ ” Criswell, ¶ 55 (McGrath, C.J.,

concurring) (quoting ABA Stands. for Crim. Just.: Prosecution Function and Def.

Function, Stand. 3-5.8, Commentary, 107). In this regard, “[p]rosecutorial conduct in

argument is a matter of special concern because of the possibility that the jury will give

special weight to the prosecutor’s arguments, not only because of the prestige associated

with the prosecutor’s office, but also because of the fact-finding facilities presumably

available to the office.” ABA Stands. for Crim. Just.: Prosecution Function and Def.

Function, Stand. 3-5.8, Commentary, 107. “Expressions of personal opinion by the

prosecutor are a form of unsworn, unchecked testimony and tend to exploit the influence

of the prosecutor’s office and undermine the objective detachment that should separate a

lawyer from the cause being argued.” ABA Stands. for Crim. Just.: Prosecution Function

and Def. Function, Stand. 3-5.8, Commentary, 108. Such personal opinions have no

place in a prosecutor’s closing argument.

¶44   We have explained that the applicability of plain error review must be decided on

a “case-by-case” basis. State v. Sullivant, 2013 MT 200, ¶ 17, 371 Mont. 91, ___ P.3d

___; State v. Daniels, 2003 MT 247, ¶ 20, 317 Mont. 331, 77 P.3d 224; State v. Finley,

276 Mont. 126, 138, 915 P.2d 208, 215 (1996), overruled on other grounds, State v.

Gallagher, 2001 MT 39, ¶ 21, 304 Mont. 215, 19 P.3d 817. Here, however, the Court

presents a string-cite of cases in which we have not exercised plain error review of a

prosecutor’s comments. Opinion, ¶¶ 29-30. Far from a “case-by-case” approach, the

Court asserts as a “general” rule that we do not review improper remarks by a prosecutor

                                        21
under the plain error doctrine—even going so far as to fault Aker for not pointing to any

case other than Hayden. Opinion, ¶ 30. In my view, however, the Court’s precedent

shows something else: that nine times out ten, this Court is willing to overlook improper

remarks by prosecutors. The message that this increasingly prevalent practice is sending,

unfortunately, is that prosecutors in this State can be assured of having their convictions

upheld despite comments made during trial which violate ethical rules and “run the risk

of undermining the fundamental fairness of the judicial process.” State v. Lindberg, 2008

MT 389, ¶ 34, 347 Mont. 76, 196 P.3d 1252. Until there are actual consequences, such

as reversal of the conviction, the problem is going to persist.

¶45    We must evaluate whether plain error is appropriate in light of the facts of the case

before us. Thompson’s remarks during closing argument plainly exceeded the bounds of

proper argument. In so doing, his conduct compromised the integrity of the judicial

process and calls into question the fundamental fairness of Aker’s trial. Under such

circumstances, it is this Court’s “paramount obligation” to review Aker’s prosecutorial

misconduct claim and grant appropriate relief. Finley, 276 Mont. at 137, 915 P.2d at 215.

In my view, the Court misapplies our plain error doctrine in reaching a contrary result.

¶46    Turning now to Issue 2, I conclude that defense counsel rendered constitutionally

deficient representation by failing to object to the prosecution’s presentation (through

multiple witnesses) of C.Y.’s hearsay statements about the offense. Given that the State’s

case against Aker depended entirely on C.Y.’s credibility, I would hold that counsel’s

deficient performance prejudiced the defense, thus requiring that Aker be granted a new

                                          22
trial. While the Court theorizes that defense counsel made a “tactical, strategic decision”

not to object to C.Y.’s hearsay statements, and then speculates further about what defense

counsel’s supposed reasons might have been, Opinion, ¶¶ 36-37, it is my view that,

regardless of why defense counsel remained silent, his doing so was objectively

unreasonable, Whitlow v. State, 2008 MT 140, ¶¶ 18, 20, 343 Mont. 90, 183 P.3d 861.

¶47    “When claims of ineffective assistance are capable of resolution by examining the

record alone, they are appropriate for consideration on direct appeal.” State v. Howard,

2011 MT 246, ¶ 21, 362 Mont. 196, 265 P.3d 606. Generally, we ask “why” counsel did

or did not perform as alleged, and then seek to answer the question by reference to the

record. State v. Kougl, 2004 MT 243, ¶ 14, 323 Mont. 6, 97 P.3d 1095.

       If the record on appeal explains “why,” we will then address the issue on
       appeal. If, as is usually the case, the claim is based on matters outside the
       record on appeal, we will refuse to address the issue on appeal and allow
       the defendant to file a postconviction proceeding where he/she can develop
       a record as to “why” counsel acted as alleged, thus allowing the court to
       determine whether counsel’s performance was ineffective or merely a
       tactical decision.

Kougl, ¶ 14.

¶48    We have observed that it may not be necessary to ask “why” in the first instance,

however. Kougl, ¶ 15. One such exception, although infrequently applied, is where there

is “no plausible justification” for what defense counsel did. If it is apparent that there is

no plausible justification for defense counsel’s conduct, then “[w]hether the reasons for

defense counsel’s actions are found in the record or not is irrelevant. What matters is that

there could not be any legitimate reason for what counsel did.” Kougl, ¶ 15 (emphasis

                                         23
added). We applied this exception in Kougl and determined that there was no reason for

trial counsel not to ask for a jury instruction to view the testimony of the defendant’s

accomplices with suspicion. Kougl, ¶ 20. We noted that trial counsel had nothing to lose

in asking for the instruction. Kougl, ¶ 21.

¶49    We also applied the exception in State v. Jefferson, 2003 MT 90, 315 Mont. 146,

69 P.3d 641, and found that there was “no plausible justification” for defense counsel’s

remarks in opening and closing statements which undermined the ability of his client to

obtain an acquittal. Jefferson, ¶ 50. Similarly, in State v. Rose, 1998 MT 342, 292 Mont.

350, 972 P.2d 321, we found that there was no plausible justification for defense

counsel’s failure to ask that the jury be instructed to view an accomplice’s testimony with

suspicion. Counsel had nothing to lose in asking for the instruction, and if counsel had

asked for the instruction the trial court would have been obligated to grant the request.

Rose, ¶ 18.

¶50    Allegations of child sexual abuse are very difficult cases to prosecute. Where the

victim is young and unable to testify about a secretive encounter, there often is no other

evidence for a prosecutor to rely on in proving the State’s case. Following many child

sexual abuse investigations, a prosecutor unfortunately may be forced not to proceed

because he is ethically bound to pursue only those prosecutions which he can, by

applicable law and rules of evidence, prove.        Many states, Montana included, have

addressed these difficulties by allowing expert witnesses to testify directly about the

credibility of a victim who testifies in a child sexual abuse trial, see State v. Scheffelman,

                                          24
250 Mont. 334, 342, 820 P.2d 1293, 1298 (1991), and have enacted statutes to assist in

the prosecution of child sexual abuse, see § 46-16-220, MCA (child hearsay exception in

criminal proceedings).

¶51    The instant proceedings involved an allegation of sexual intercourse without

consent perpetrated upon a 12-year-old victim. There were no eyewitnesses to the

offense, and while she clearly was competent to testify, C.Y.’s credibility—like that of

any child witness—was subject to attack. This was apparent from the beginning of trial:

in voir dire, the prosecution suggested that “what the girl has to say when she comes into

court and testifies is the most important piece of evidence in these types of cases,” and in

his opening statement, defense counsel told the jury that, “[f]or whatever reason, [C.Y.]

was mistaken.”

¶52    C.Y testified first and provided sufficient details to satisfy the elements of the

offense. Aside from circumstantial evidence regarding C.Y.’s demeanor following the

offense, described by persons who were not witnesses to the crime, the prosecution had

very little more that it could present. The State offered no expert witnesses pursuant to

the requirements of Scheffelman, 250 Mont. at 342, 820 P.2d at 1298, and the State’s

case, therefore, necessarily would rise or fall on the credibility of C.Y.

¶53    In the context of a child sexual abuse prosecution, there can be “no plausible

justification” for the admission of hearsay, without objection, that corroborates the child

victim’s story. Nevertheless, defense counsel did not object to the admission of C.Y.’s

hearsay statements through five different witnesses—two laypersons, a physician, a

                                          25
counselor, and a law enforcement officer—which bolstered C.Y.’s testimony and

corroborated the details of the assault.

¶54    Cari, a “second mom” to C.Y., was asked by the prosecution to give “a full

account” of what C.Y. had told her. Cari testified:

               Q.     What did she tell you?
               A.     She was telling me that she was sitting on the couch watching
       t.v., and the kids were upstairs sleeping, and Jim walked in the house and
       he asked where everybody was at. And she said “well, the kids are upstairs
       sleeping” and Amie and Don were gone, she was babysitting. And so he
       didn’t say anything but he walked over and he kind of grabbed her by the
       shoulders, just, not forcefully but just kind of gently and laid her down on
       the couch. And when she I guess tried to struggle up once, he just said “It’s
       okay. This is normal.” And so she just laid there and he started
       unbuttoning her pants and pulling her down.

                                           .    .   .

              Q.     What is her demeanor when she is telling you about this?
              A.     She’s crying. Her whole body is still shaking. Almost like
       she’s just cold, she just, her whole body is just absolutely shaking. But I
       gave her her time, you know, I didn’t rush her. I told her, I said “you know,
       you just need to tell me what happened and make sure that you’re telling
       me the truth.” And so she started proceeding to tell me about how he took
       his hand and separated her legs and he was kind of holding her down with
       one hand and pulling her legs apart with the other. And he took his fingers,
       and I stopped her there and I asked her; “I know this sounds funny, but how
       many fingers”, and she said “two” that she could think of. She said he had
       very big hands. And he proceeded to rub her vagina and started going up
       inside of her and was, she was; he was going in and out of her with his
       fingers.

¶55    Cari provided significantly more detail of the incident than C.Y. had given during

her testimony. The evidence was clearly hearsay. Yet, Aker’s attorney did not object to

these statements corroborating and supplementing C.Y.’s own testimony.


                                           26
¶56    The prosecution next called Jennifer, C.Y.’s mother. Jennifer stated that Cari had

told her C.Y. was sexually molested by Jim Aker. Specifically, Jennifer testified: “She

told (inaudible – crying) Cari told me that my daughter had confided in her that she had

been sexually molested.” When Jennifer asked who had molested C.Y., “[Cari] said that

it was Jim Aker.” This evidence was clearly hearsay. Aker’s attorney did not object to

these statements which corroborated and verified the occurrence of the assault and

identified Jim Aker as the assailant.

¶57    The State called Dr. Michelle Corbin, who testified that she had conducted a

sexual abuse examination of C.Y. Dr. Corbin stated that C.Y. “told me there was digital

penetration,” “told me it lasted approximately 20 minutes,” “told me that she thought it

happened at the end of November,” and “reported that there was some bleeding

afterwards.” Dr. Corbin opined that the lack of physical findings, as in C.Y.’s case, did

not reflect on the veracity or truth of C.Y’s report. No objection was made to any of this

testimony.

¶58    The State called Kristi Rydeen, a licensed clinical professional counselor, who

testified that C.Y. had told her about “the incident of abuse perpetrated by Jimmie Aker.”

The prosecution asked Rydeen, “In your discussions with [C.Y.] did she reference or did

you find any other trauma that would explain the symptoms you were observing and

having been reported, other than the sexual abuse by [Aker]?” Rydeen replied, “No.”

Defense counsel did not object to these statements identifying Aker as the assailant.




                                        27
¶59    The defense called Sheriff Scott Howard, who had been the lead investigator in the

case. Defense counsel covered four areas of examination: C.Y.’s statements as to the

date of the offense; C.Y.’s statements as to how she was initially accosted; the Territorial

Days Celebration, held seven months after the offense, where C.Y. mistakenly thought

she saw Aker; and Aker’s Miranda rights. In cross-examination, however, the prosecutor

was allowed to describe C.Y.’s hearsay statements that Aker had put his fingers inside

her, that it lasted 20 minutes, that Aker used his hand to hold her down, and that C.Y.

bled as a result. Sheriff Howard confirmed the following details of the incident on which

C.Y. had been consistent:

              Q.     But [C.Y.] told you some other things during that [interview]
       as well, didn’t she?
              A.     She did.
              Q.     She told you she was watching a show, right?
              A.     She did.
              Q.     And she told you she was sitting on a couch when she was
       watching her show, right?
              A.     She did.
              Q.     And you indicated to Mr. Hooks that she also said “he told
       me to lay down,” right?
              A.     That’s correct.
              Q.     And that “everything was going to be okay”?
              A.     That’s correct.
              Q.     And that he put his hand on her chest, correct?
              A.     Correct.
              Q.     And he stuck his fingers inside of her?
              A.     He did.
              Q.     And pulled her pants down, right?
              A.     That’s what she said, yes.
              Q.     This is what [C.Y.] is telling you on January 14th, right?
              A.     That’s correct.
              Q.     Approximately 5-6 weeks after the alleged incident, right?
              A.     That’d be fair, yes.
              Q.     She said it lasted about 20 minutes?
                                         28
             A.    She did.
             Q.    And even at that time she said she had her eyes closed, right?
             A.    Yes.
             Q.    And then she told you afterwards she was bleeding?
             A.    She did.
             Q.    And she also said at that time that Mr. Aker told her that [she]
      and he would be in trouble if she told anybody?
             A.    She did.

Consequently, in addition to C.Y.’s testimony, the jury heard the core details of the

incident on five more occasions through five different witnesses. All of these witnesses’

testimony about the incident came from C.Y.’s hearsay statements.           None of the

witnesses had personal knowledge of the facts of the incident. All of this testimony was

admitted without objection from Aker’s counsel.

¶60   The State argues that Aker’s counsel failed to object to C.Y.’s prior consistent

statements, presented through five other witnesses, in order to emphasize “inconsistent

details” in C.Y.’s retelling of the incident. However, the admission of prior inconsistent

statements is not contingent upon the admission of prior consistent statements. Prior

inconsistent statements are admissible pursuant to M. R. Evid. 801(d)(1)(A).          Prior

consistent statements, on the other hand, are not admissible unless they are “offered to

rebut an express or implied charge against the declarant of subsequent fabrication,

improper influence or motive.” M. R. Evid. 801(d)(1)(B). We have held that the prior

consistent statement rule applies only when the declarant’s in-court testimony has been

impeached by another party’s allegations of subsequent fabrication, improper influence,

or motive. State v. McOmber, 2007 MT 340, ¶ 15, 340 Mont. 262, 173 P.3d 690; see

also State v. Champagne, 2013 MT 190, ¶ 39, 371 Mont. 35, 305 P.3d 61. Here, there
                                        29
were no allegations of subsequent fabrication or that C.Y. had been improperly coached

or influenced.   Thus, it is not plausible to allow the admission of prior consistent

statements, which corroborated C.Y.’s testimony, for the purpose of emphasizing prior

inconsistent statements.   Aker’s counsel could have had the inconsistent statements

admitted under M. R. Evid. 801(d)(1)(A) and objected to C.Y.’s prior consistent

statements under M. R. Evid. 801(d)(1)(B).

¶61   The Court’s reliance on Riggs v. State, 2011 MT 239, 362 Mont. 140, 264 P.3d

693—see Opinion, ¶ 36—is unpersuasive.          There, the district court found in the

postconviction proceeding that “the alleged prior consistent statements were not hearsay,

were successfully objected to, or were inconsistent with other statements made by the

girls.” Riggs, ¶ 52. Here, in contrast, C.Y.’s statements—as repeated at trial by Cari,

Jennifer, Dr. Corbin, Rydeen, and Sheriff Howard—were plainly hearsay. They were not

objected to at all. And they were not inconsistent with C.Y.’s testimony, but were in fact

consistent with C.Y.’s description of the “core details” of the incident—something the

prosecution hammered during its closing arguments. Riggs is simply not on point.

¶62   The notion that Aker’s counsel endeavored in his cross-examination of the State’s

witnesses to “illuminate inconsistencies” in C.Y.’s statements, Opinion, ¶ 13, is

speculation. It also misstates counsel’s argument. For example, regarding the date of the

offense, C.Y. originally told Sheriff Howard that the incident occurred in the third or

fourth week of November 2009, but further investigation revealed that the actual date was

December 4, 2009. Aker’s counsel argued in closing that this was “not an inconsistency.

                                        30
It’s a mistake.” He added: “We know that [C.Y.] was wrong, verifiably wrong in other

regards.” Counsel later reemphasized that “we know that the child in question, [C.Y.],

had made mistakes.” The point of this argument was not that C.Y. gave inconsistent

stories to different people; counsel’s argument, more precisely, was that C.Y. was a child

who tended to make “mistakes.” He used this term continually throughout his closing.

Clearly, however, it was not necessary for counsel to allow repeated recitations of C.Y.’s

prior consistent statements in order to show that C.Y. was a child who makes mistakes.

¶63    Based upon the foregoing, I believe it is not necessary to ask “why” counsel failed

to object to the admission of C.Y.’s hearsay statements. In my view, there is no plausible

justification for failing to object and we thus may rule on the merits of Aker’s ineffective

assistance of counsel claim on direct appeal. Further, having determined that Aker’s

counsel could have no plausible justification for failing to object, counsel’s performance

was deficient and the first prong of the test is satisfied. See Riggs, ¶ 9 (to prevail on an

ineffective assistance of counsel claim, the defendant must first demonstrate “that

counsel’s performance fell below an objective standard of reasonableness”).

¶64    To establish prejudice under the second prong of the test, Aker must show “that a

reasonable probability exists that, but for counsel’s errors, the result of the proceeding

would have been different.” Riggs, ¶ 9. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome of the proceeding.” Riggs, ¶ 12.

Here, the cumulative effect of counsel’s errors prejudiced Aker’s right to a fair trial.

State v. Ferguson, 2005 MT 343, ¶ 126, 330 Mont. 103, 126 P.3d 463. It is reasonably

                                         31
probable that the outcome of the proceeding would have been different had counsel

objected to the introduction of all of C.Y.’s prior consistent statements. Indeed, this is

clear from the prosecution’s heavy emphasis, during closing argument, on the fact that

       the core, core details about Mr. Aker coming into that home when the kids
       were sleeping, walking across that room, coming up to her while Hannah
       Montana was on, sexually assaulting her, pushing her down, placing his
       fingers in her. Those core details have never changed. Hannah Montana
       was always on tv every time she told the story [to the various witnesses
       who then repeated her statements at trial].

Permitting the jury to hear improper hearsay testimony from five different witnesses

which corroborated the victim’s testimony and the specific details of the sexual assault

prejudiced Aker’s right to a fair trial.

¶65    For the foregoing reasons, I would reverse Aker’s conviction based upon

prosecutorial misconduct and ineffective assistance of counsel. I respectfully dissent

from the Court’s contrary decision.



                                                /S/ LAURIE McKINNON



Justice Patricia O. Cotter joins the Dissent of Justice Laurie McKinnon.



                                                /S/ PATRICIA COTTER




                                           32